Citation Nr: 0604687	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-40 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to service connection for chronic obstructive 
pulmonary disease, including as a result of herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel






INTRODUCTION

The veteran had honorable active service in the United States 
Navy from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the benefits 
sought on appeal. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's chronic obstructive pulmonary disease is 
related to service, including any herbicide exposure therein.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
II and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated July 2004 and January 2005 the RO notified 
the veteran of the VCAA and that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his appeal but that he had to provide enough information so 
that VA could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to this appeal.  Further, VA notified 
the veteran of his opportunity to submit additional evidence 
to support his appeal, as he was requested to provide any 
additional pertinent evidence or information he had 
pertaining to his claim.  The RO obtained the veteran's 
service medical records and contacted a private doctor to 
obtain medical records the veteran identified as being 
relevant to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in November 2004 and a supplemental statement of the 
case (SSOC) in September 2005, both of which advised the 
veteran and his representative of all pertinent laws and 
regulations regarding the veteran's claim.  The Board notes 
that additional evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOC clarified what 
evidence would be required to establish entitlement to the 
benefits sought, and contained the pertinent language from 
the duty-to-assist regulation codified at 38 C.F.R. § 3.159.  
See Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).  
Thus, to the extent that the letter notifying the veteran of 
the VCAA may not have technically informed him of each 
element of the VCAA, the veteran was nonetheless properly 
notified of all the provisions of the VCAA.  The Board finds 
that the notifications received by the veteran adequately 
complied with the VCAA and subsequent interpretive authority.  

The Board also notes that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini II, 18 Vet. App. at 
119-120.  The Board finds in this case that the veteran has 
not been prejudiced by the timing of the notice.  The content 
of the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  There 
is no contention that additional relevant records have not 
been obtained.  The veteran has not indicated that he has any 
additional evidence to submit.

Accordingly, the Board finds that VA has satisfied its duty, 
under both the former law, the VCAA and substantive 
interpretive authority, to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, and the veteran has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203, 207 (1999) (en banc), 
vacated on other grounds sub nom., Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b); Pelegrini II, 18 Vet. 
App. at 121-22.  Any further attempts to assist the veteran 
in developing his claims at this stage of the proceeding 
would result in needless delay, and are thus unwarranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity or symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection will be presumed for certain chronic 
diseases or diseases associated with exposure to certain 
herbicide agents even though there is no evidence of such 
disease during service, provided that the disease manifests 
to a compensable degree within a certain period of time after 
discharge from service.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  For the 
presumption to apply, a veteran must have served in Vietnam 
during the period January 9, 1962 through May 7, 1975.  38 
U.S.C. § 1116 Furthermore, service personnel not physically 
stationed in Vietnam are presumed to have been exposed to 
herbicides if the evidence shows that the claimant visited 
Vietnam in service during the relevant time period.  38 
C.F.R. § 3.307(a)(6)(iii).   

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992). 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the veteran's 
chronic obstructive pulmonary disease on either a direct or a 
presumptive basis.  The record clearly demonstrates that the 
veteran was diagnosed in 2003 with chronic obstructive 
pulmonary disease.  However, there is no evidence of record 
to show that the veteran was treated for the disease, or any 
other lung disorder, in service.  X-rays of the veteran's 
lungs, taken upon his entry into the Navy in August 1965, and 
again upon separation from service in August 1969, were 
characterized as negative and his overall health was 
described as being good.  There is no indication in the 
veteran's service medical records of a lung disorder that 
developed during service.  A VA examination in October 1969 
revealed normal lungs and chest x-rays.  Because there is no 
evidence of record to indicate that the veteran was diagnosed 
with lung disease any earlier than August 2003, 34 years 
after the veteran's discharge from service, service 
connection cannot be granted on the basis of direct 
connection to service.  Furthermore, the presumption of 
service connection for herbicide exposure has not been 
triggered because chronic obstructive pulmonary disease is 
not among the diseases identified with herbicides under 38 
C.F.R. § 3.309(e), supra.  Therefore, the veteran's 
disability does not trigger presumptive service connection.  

The Board notes that the veteran submitted five written 
statements in support of his claim, describing his duties 
aboard the U.S.S. Iwo Jima in waters off Vietnam, his belief 
that he was exposed to the herbicide Agent Orange on board 
the vessel, and shore trips to Danang and Saigon to retrieve 
the ship's mail.  There is no documentary evidence that he 
was in the Republic of Vietnam or was otherwise exposed to 
herbicides.  However, assuming without conceding that he was 
exposed to herbicides in service, chronic obstructive 
pulmonary disease is not a presumptive disease under 38 
C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for respiratory disorders 
(other than lung cancer).  The National Academy of Sciences, 
after reviewing pertinent studies, did not feel that the 
evidence warranted altering its prior determination that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of other disability.  See Notice, 67 
Fed. Reg. 42600 (2002).

As such, the Board finds that the appellant's claim for 
presumptive service connection for the chronic obstructive 
pulmonary disease based on Agent Orange exposure is not 
warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence is required to 
support the claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The court has 
specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).

However, there is no competent medical evidence of record 
which shows that chronic obstructive pulmonary disease was 
the result of exposure to Agent Orange.

While the appellant believes that the chronic obstructive 
pulmonary disease was ultimately caused by Agent Orange 
exposure in service, the question of whether exposure many 
years earlier caused chronic obstructive pulmonary disease is 
medical in nature and requires evidence from a physician or 
other competent medical source.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board notes that his opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a layperson, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  Id.

While private medical records noted in 2000 that the veteran 
mentioned having a pulmonary problem in service in 1965, 
service medical records are negative for diagnosis or 
treatment of a pulmonary problem during the veteran's 
military service.

There having been no evidence presented to indicate that the 
veteran had chronic obstructive pulmonary disease in service, 
or for 34 years after service, and no basis for presumptive 
service connection for the disease, the Board finds that the 
preponderance of the evidence submitted indicates that the 
veteran's chronic obstructive pulmonary disease is not 
related to service.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection chronic 
obstructive pulmonary disease because there is no evidence of 
pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of respiratory disability, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative VA 
examination performed shortly after service, and the first 
suggestion of pertinent disability many years after active 
duty, relating chronic obstructive pulmonary disease to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  

In reaching its decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


